 Case 6:21-cv-00246-WWB-LRH Document 1 Filed 02/05/21 Page 1 of 4 PageID 1




            IN THE UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                       Orlando Division

                       Case No.: 2021-cv-____________

GURIT BALSAFLEX CIA. LTDA,

     Plaintiff,
v.

CERIX CORP.

     Defendant.
_______________________________________/

                                COMPLAINT

     Plaintiff    Gurit    Balsaflex   Cia.    Ltda    hereby    sues     Cerix

Corporation for breach of contract and unjust enrichment.

                       Parties, Jurisdiction & Venue

     1.    Plaintiff    Gurit   Balsaflex     Cia.    Ltda   (“Gurit”)   is   an

Ecuadorian limited liability company based in Quevedo, Ecuador.

It has no member in Florida.

     2.    Defendant Cerix Corporation (“Cerix”) is                a     Florida

corporation based either in Miami, Florida or Orlando, Florida.

     3.    Jurisdiction is predicated on 28 U.S.C. § 1332(a)(2)

(diversity jurisdiction). This is a dispute between a citizen of Florida
Case 6:21-cv-00246-WWB-LRH Document 1 Filed 02/05/21 Page 2 of 4 PageID 2




and a citizen of a foreign state. The amount in controversy exceeds

$75,000.00.

     4.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(1)&(2)

because one of the two contracting parties is based in Orlando,

Florida and because at least part of the conduct forming the basis

of the lawsuit occurred in this district.

     5.    All conditions precedent, if any, have been satisfied or

waived.

                                 Facts

     6.    Gurit and Cerix entered into a contract for the supply of

balsa wood. See Exhibit A.

     7.    On or about January 28, 2020, Gurit wired $200,000.00

to Cerix as prepayment. See Exhibit B.

     8.    On or about March 5, 2020, Cerix supplied Gurit with

$30,856.50 of balsa wood. An invoice was issued for the amount,

which came out of the $200,000.00 deposit. See Exhibit C.

     9.    Cerix never supplied any additional balsa wood after

March 2020 despite its obligation to do so.




                                    2
 Case 6:21-cv-00246-WWB-LRH Document 1 Filed 02/05/21 Page 3 of 4 PageID 3




      10. Gurit sent a letter to Cerix on October 2, 2020 advising

Cerix that it was in breach and demanding return of the balance of

$169,141.43. See Exhibit D.

      11. Cerix did not respond in any way to the October 2, 2020

letter.

      12. This lawsuit follows.

                      Count I – Breach of Contract

      13. Plaintiff incorporates paragraphs 1- 12.

      14. The parties entered a written contract. See Exhibit A.

      15. Plaintiff fully performed under the contract.

      16. Defendant breached the contract by not supplying balsa

wood and by not returning the balance of $169,141.43.

      17. Plaintiff has been damaged. The damages are liquidated

at $169,141.43.

                      Count II – Unjust Enrichment

      18. Plaintiff incorporates paragraphs 1- 12.

      19. This count is pled in the alternative to the breach of

contract count.

      20. Plaintiff    deposited   $200,000.00     with   Cerix   for   the

purchase of balsa wood.

                                     3
Case 6:21-cv-00246-WWB-LRH Document 1 Filed 02/05/21 Page 4 of 4 PageID 4




     21. Cerix provided only $30,856.50 of balsa wood.

     22. Cerix has retained the balance of $169,141.43.

     23. Under the circumstances, it is unfair and unjust that

Cerix retained the balance of $169,141.43.

     24.   Equity demands that Cerix return to Gurit the balance

of $169,141.43.

     25. Plaintiff’s damages are liquidated in the amount of

$169,141.43.

                          Prayer for Relief

     Plaintiff Gurit Balsaflex Cia. Ltda requests judgment in its

favor and against Defendant Cerix Corporation in the amount of

$169,141.43, plus pre- and post-judgment interest, plus an award

of taxable costs.

                                 Respectfully submitted,

                                 _/s/ Matthew Sarelson
                                 Matthew Seth Sarelson, Esq.
                                 Florida Bar 888281
                                 MATTHEW SETH SARELSON, P.A.
                                 Attorneys for Plaintiff Gurit
                                 2100 Ponce de Leon, Suite 1290
                                 Coral Gables, Florida 33134
                                 305.773.1952
                                 msarelson@sarelson.com



                                    4
